April 27, 2007


Mr. Philip Durst
Deats Durst Owen & Levy, P.L.L.C.
1204 San Antonio, Suite 203
Austin, TX 78701
Mr. Thomas F. Rugg
Jefferson County Criminal District Attorney's Office
First Assistant - Civil Division
1001 Pearl Street
Beaumont, TX 77701

RE:   Case Number:  05-0956
      Court of Appeals Number:  09-04-00477-CV
      Trial Court Number:  A-167,686

Style:      JAMES VANDEVENDER
      v.
      HONORABLE G. MITCH WOODS, IN HIS OFFICIAL CAPACITY AS SHERIFF OF
      JEFFERSON COUNTY, TEXAS, AND JEFFERSON COUNTY, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |